Exhibit 10.1

--------------------------------------------------------------------------------

 

SPECTRUM MANAGER LEASE

 

between

 

AWS LICENSE NEWCO, LLC

 

and

 

AWS NETWORK NEWCO, LLC

 

Dated as of November 15, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SPECTRUM MANAGER LEASE

 

THIS SPECTRUM MANAGER LEASE (this “Lease”), dated as of November 15, 2004 (the
“Execution Date”), is executed by and between AWS License Newco, LLC, a Delaware
limited liability company (“Licensee”), and AWS Network Newco, LLC, a Delaware
limited liability company (“Lessee”) (collectively the “Parties”, or each,
individually, a “Party”).

 

WHEREAS, Licensee holds each of the Federal Communications Commission (“FCC”)
authorizations listed on Schedule 1 hereto (the “Licenses”);

 

WHEREAS, parent companies of Licensee and Lessee are among the parties to that
certain Exchange Agreement, dated as of September 21, 2004, by and among Triton
PCS Holdings, Inc. (“Triton”), the Triton Contributing Entities, AT&T Wireless
Services, Inc. (“AWS”), the AWS Contributing Entities and Cingular Wireless LLC
(“Cingular”) (the “Exchange Agreement”), under which, among other things, all of
the membership interests in Licensee will be sold to a Triton affiliate (the
“Member Interest Purchase”), subject to regulatory approvals and other
conditions (capitalized terms used herein which are not otherwise defined shall
have the meanings assigned to them in the Exchange Agreement);

 

WHEREAS, the Parties desire to enable Lessee to obtain the use of the spectrum
associated with the Licenses (the “Leased Spectrum”) prior to the consummation
of the Member Interest Purchase;

 

WHEREAS, the Parties desire to enter into a spectrum manager leasing arrangement
(within the meaning of 47 C.F.R. § 1.9020) concerning the Leased Spectrum, on
the terms and subject to the conditions hereof, in order to memorialize their
respective rights and responsibilities hereunder in accordance with the
Communications Act of 1934, as amended, and the rules, regulations and policies
of the FCC (collectively, the “Communications Laws”).

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

Section 1. Lease Arrangement.

 

(a) Spectrum Usage Rights. Subject to the terms and conditions set forth in this
Lease, Licensee hereby grants Lessee exclusive rights to use the Leased Spectrum
throughout the Term (as hereafter defined) (the “Spectrum Usage Rights”).

 

(b) Permitted Use; Regulatory Classification. Lessee shall operate the System
(as hereafter defined) and be regulated as a Commercial Mobile Radio Service
(“CMRS”) carrier. Lessee may use the Leased Spectrum to offer any CMRS services
(e.g., fixed or mobile) it determines, so long as such use or services are not
currently or hereafter prohibited under the terms and conditions of the Licenses
or the Communications Laws.

 

(c) Scope of Spectrum Usage Rights. Subject to the review, supervision and
ultimate control of Licensee with respect to matters reasonably affecting
Licensee’s ability to meet its obligations as an FCC licensee applicable to the
Licenses as set forth in Section 3 hereafter, any use restrictions applicable to
the Licenses, and the terms and conditions of this Lease, the Spectrum Usage
Rights granted hereunder convey to Lessee the exclusive right to construct,
operate and maintain facilities operating over the Leased Spectrum (the
“System”).



--------------------------------------------------------------------------------

(d) Exclusivity. Throughout and until the expiration or earlier termination of
the Term, except as otherwise expressly provided in this Lease, Lessee shall
have the exclusive right to use the Leased Spectrum and exercise the Spectrum
Usage Rights granted herein. Licensee shall not enter into any other agreement
(including any agreement for the lease, partition, disaggregation, underlay use,
time sharing or similar document) during the Term with any person or entity
other than Lessee with respect to the Leased Spectrum without the prior written
consent of Lessee.

 

(e) Security Interest. Lessee shall only have the right to pledge, mortgage,
hypothecate or otherwise grant a security interest or create a lien in its
Spectrum Usage Rights to one or more financial institutions pursuant to a credit
arrangement for money borrowed (not related solely or primarily to the Spectrum
Usage Rights) and, in such case, only in accordance with applicable law.

 

Section 2. Obligations of Lessee.

 

(a) General Obligations. Subject to the review, supervision and ultimate control
of Licensee over matters reasonably affecting the Licenses and Licensee’s
ability to meet its FCC obligations as set forth in Section 3, Lessee shall be
obligated:

 

(i) to promptly provide to Licensee such information (A) in a timely manner with
regard to any service disruption relating to use of the Leased Spectrum, and (B)
as Licensee reasonably requests and requires (I) regarding any construction or
alteration of facilities proposed by Lessee and (II) any deactivation of
facilities;

 

(ii) to timely cooperate with and aid Licensee with whatever actions Licensee is
required to take, if any, in order to obtain the approvals or consents of any
governmental authority to this Lease;

 

(iii) to use commercially reasonable efforts to operate the System on the Leased
Spectrum consistent with and as may be required by the Communications Laws or
the laws of any other governmental body, this Lease, and the terms and
conditions of the Licenses (including eligibility, basic and character
qualifications requirements, foreign ownership and use restrictions, and
regulations intended to prevent harmful interference to any other licensed
spectrum user);

 

(iv) to satisfy the eligibility, qualification and all other requirements
imposed on spectrum lessees under spectrum manager leasing arrangements of 47
C.F.R. § 1.9020, including, but not limited to, the general eligibility rules
set forth in 47 C.F.R. § 1.9020(d)(2);

 

(v) to comply with any and all applicable requirements of the Licenses or
arising under the Communications Laws, including, but not limited to those
relating to: interference and radio frequency (“RF”) safety rules for human
exposure; the Communications Assistance for Law Enforcement Act (“CALEA”), 47
U.S.C. §§ 229,

 

2



--------------------------------------------------------------------------------

1001 et seq., 47 C.F.R. Part 64, Subparts V and W; Equal Employment Opportunity
(“EEO”), 47 C.F.R. §§ 1.815, 22.321; Telecommunications Relay Service (“TRS”),
47 U.S.C. § 225, 47 C.F.R. Part 64, Subpart F; North American Numbering Plan
(“NANP”), 47 U.S.C. § 251(e), 47 C.F.R. Part 52; universal service funds, 47
U.S.C. § 254, 47 C.F.R. §§ 54.706, 54.709; and number portability, 47 U.S.C. §
251(b)(2), 47 C.F.R. Part 52, Subpart C;

 

(vi) to take whatever actions are reasonably necessary to resolve any
interference-related matters arising from operation of the System it may
construct and operate on the Leased Spectrum, including but not limited to any
conflicts between Lessee and any other licensed spectrum user; and

 

(vii) to comply with any and all obligations that apply to Lessee directly as a
result of its own status as a service provider.

 

(b) Equipment.

 

(i) Lessee shall have the right to purchase or lease, install and maintain at
its own expense all equipment, including but not limited to towers, transmission
lines, antennas, microwave facilities, transmitters and related equipment, that
is necessary for its operations utilizing the Leased Spectrum. Except as
specifically set forth in this Lease, Licensee shall have no right to install,
use, access, perform maintenance or operate any equipment that Lessee purchases,
installs or acquires to facilitate Lessee’s use of the Leased Spectrum, which
rights shall remain at all times vested with Lessee.

 

(ii) Upon any termination of this Lease, Lessee shall promptly terminate its use
of the Leased Spectrum.

 

(c) FCC Compliance. Lessee acknowledges and agrees that, as required by
applicable Communications Laws, Licensee shall be primarily responsible for
ensuring that (i) the Licenses and (ii) the Leased Spectrum (including but not
limited to Lessee’s operations in connection therewith and performance
hereunder) are utilized in compliance with the Communications Laws, including,
but not limited to, responsibility for all interactions with the FCC related to
the Licenses and the Leased Spectrum. Lessee agrees that Lessee shall be
independently responsible for full compliance with the Communications Laws,
including those Communications Laws applicable to the Leased Spectrum or Lessee
as a result of Lessee’s status as a service provider in connection with its
obligations under this Lease, and any other applicable laws. Lessee acknowledges
that it shall remain independently responsible to Licensee and the FCC for
complying with the foregoing, and agrees that it shall not construct or operate
any facility utilizing the Leased Spectrum in a manner inconsistent with,
contrary to, or in violation of, these requirements. Lessee hereby represents
and warrants that it is familiar with the Communications Laws and further
covenants and agrees that it shall operate on and utilize the Leased Spectrum at
all times in material compliance with the Communications Laws, FCC requirements
associated with the Licenses, and all other applicable laws. If Lessee’s
operation on or utilization of the Leased Spectrum would reasonably be expected
to result in the revocation or termination or the adverse modification of the
Licenses, such operation or utilization shall by definition constitute material
non-compliance with the Communications Laws and a material breach of Lessee’s
obligations hereunder.

 

3



--------------------------------------------------------------------------------

(d) Notification of Violation or Material Changes; Cooperation. Lessee shall
promptly notify Licensee of the occurrence of any (i) violations, or inquiries
or allegations of violations, which relate to Lessee’s operation of the System
or use of the Leased Spectrum, (ii) inquiries or regulatory proceedings
initiated with respect to the Lease, or (iii) inquiries or regulatory
proceedings regarding Lessee’s qualifications to hold FCC licenses in general or
be a spectrum lessee of which Lessee becomes aware. Lessee shall also promptly
inform Licensee about any other communications with the FCC or other
governmental authority concerning Lessee’s use of the Leased Spectrum and
Licensee’s obligations as a spectrum lessor under the Communications Laws. In
the event the FCC or other governmental authority initiates an investigation or
inquiry concerning Lessee in connection with this Lease or any of Lessee’s
actions or operations hereunder, Lessee agrees to promptly notify Licensee and
to cooperate with Licensee, the FCC, or such other governmental authority.

 

Section 3. Rights and Obligations of Licensee.

 

(a) Oversight of Lessee’s Operations on the Leased Spectrum. Throughout the
Term, Licensee shall have the right to take such actions as are reasonably
necessary to ensure that Lessee’s operation of the System complies with the
Communications Laws, this Lease, and the terms and conditions of the Licenses
(including conformance with applicable license eligibility, basic
qualifications, character qualifications and technical requirements, and use and
foreign ownership restrictions). Lessee hereby acknowledges Licensee’s right to
take such actions as are reasonably necessary to meet this obligation, and that
Licensee may:

 

(i) periodically (and at Licensee’s sole cost) monitor and oversee Lessee’s use
of the Spectrum Usage Rights to ensure Lessee operates the System in conformance
with technical and use rules applicable to the Licenses;

 

(ii) take actions that are reasonably necessary to ensure that Lessee’s
operation of the System complies with the Communications Laws and regulations
intended to prevent harmful interference to any other licensed spectrum user;

 

(iii) require that Lessee implement, at Lessee’s cost, any modification or
coordination that is reasonably necessary to avoid or otherwise resolve harmful
interference or any interference-related matters arising from operation of the
System, including any conflicts between Lessee and any other licensed spectrum
user, which actions may include but are not limited to suspending or terminating
the operations of the System until any interference-related matter can be
remedied;

 

(iv) make determinations as to whether particular circumstances give rise to the
requirement of filing an application or notification in accordance with Section
6 of this Lease, and if so, with Lessee’s cooperation, make such filing or
notification;

 

(v) take whatever actions are reasonably necessary to ensure that all facilities
comprising the System comply with all applicable RF safety rules for human
exposure promulgated by the FCC or any other governmental authority; and

 

(vi) communicate with the FCC on matters related to the Licenses.

 

4



--------------------------------------------------------------------------------

(b) Maintenance of Licenses. Licensee shall take such commercially reasonable
actions as are necessary and required under the Communication Laws to maintain
the Licenses in full force and effect throughout the Term. Licensee will
undertake to timely file any application required for the renewal of the License
prior to the expiration of the term of the License. Licensee shall maintain the
validity and good standing of the License, and shall defend the License from all
claims and challenges. Licensee shall notify Lessee promptly upon learning of
any claim or challenge to the License. Licensee shall comply with all applicable
requirements arising under the Communications Laws, including but not limited to
all of the requirements imposed on lessors under spectrum manager leasing
arrangements by 47 C.F.R. § 1.9020. For the avoidance of doubt, Licensee shall
be obligated to satisfy, at its sole cost and expense, the FCC’s E-911
requirements set forth in 47 C.F.R. § 20.18 throughout the Term.

 

(c) FCC Interactions. Throughout the Term, Licensee shall be the party primarily
responsible for dealing with the FCC on all matters directly relating to the
Licenses and the Spectrum Usage Rights granted under this Lease, provided,
however, that nothing contained herein shall restrict Lessee from interfacing
with the FCC (i) on policy matters solely relating to Lessee’s use of the Leased
Spectrum or on matters imposed under the Communications Laws on Lessee as a
result of its provision of common carrier services to its customers on the
System, or (ii) on inquiries specifically directed to Lessee (as opposed to
Licensee) by the FCC. Licensee shall give Lessee reasonable prior notice of any
meetings between FCC representatives and Licensee representatives which involve
or relate to Lessee’s use of the Leased Spectrum. Upon reasonable advance
request, Lessee shall have the right to, and at the request of Licensee, Lessee
shall, attend any such meetings with the FCC which involve or relate to Lessee’s
use of the Leased Spectrum. Licensee shall permit Lessee to participate in any
such meetings with the FCC to the extent permitted by the FCC and the
Communications Laws.

 

(d) Notification of Violations or Material Changes; Cooperation. Licensee shall
promptly notify Lessee of the occurrence of any event or the initiation of any
litigation, investigation, proceeding or inquiry by the FCC or any governmental
authority which could reasonably be expected to have a material impact or result
in a material change in the ownership or operation of the License or Lessee’s
Spectrum Usage Rights under this Lease. In the event that the FCC or any other
governmental authority initiates an investigation or inquiry concerning Licensee
or Lessee in connection with this Lease or any of the performances rendered
hereunder, Licensee agrees to cooperate with Lessee, the FCC or other
governmental authority.

 

Section 4. Control of Licenses and Leased Spectrum.

 

Notwithstanding any other provision of this Lease, during the Term hereof,
Licensee shall remain in de jure and de facto control of the Licenses and of the
Leased Spectrum under the Communications Laws. This Lease (i) does not and shall
not vest in Lessee, or constitute, create or have the effect of constituting or
creating, de facto or de jure control, direct or indirect, over Licensee or the
Licenses, which ownership or control remains exclusively and at all times in
Licensee and (ii) does not and shall not constitute the transfer, assignment or
disposition in any manner, voluntary or involuntary, directly or indirectly, of
the Licenses or the transfer of control of Licensee within the meaning of
Section 310(d) of the Communications Laws for spectrum leasing purposes. During
the Term, Lessee shall not take any action inconsistent with or contrary to
Licensee’s de jure and de facto control, as those terms are construed by the
FCC, over the Licenses and the Leased Spectrum, respectively. During the Term,
Lessee shall not hold itself out to the public as the holder of the Licenses.

 

5



--------------------------------------------------------------------------------

Section 5. Coordination; Oversight/Right of Access; Lease Extension.

 

(a) Coordination. To enable Licensee to assure that Lessee’s activities on the
Leased Spectrum and the operation of the System comply with the Communications
Laws, Lessee and Licensee shall meet periodically at Licensee’s request to
discuss matters reasonably relating to Lessee’s construction and operation of
the System to the extent such knowledge of such matters is required by Licensee
to ensure compliance with the Communications Laws. Upon Licensee’s request, and
subject to Licensee’s prior execution of such confidentiality agreements as
Lessee may reasonably request, Lessee shall provide Licensee with reasonable
access to Lessee’s books and records with respect to its operation of the
System, showing (i) all technical and operational information related to the use
of the Leased Spectrum by the System and (ii) any and all other records
necessary, convenient or incidental to construction, maintenance or operation of
the System, provided, however, that Lessee shall not be required to provide
trade secrets or other competitive, proprietary or non-public information if
such information is not reasonably necessary for Licensee to meet its oversight
responsibilities under the Communications Laws.

 

(b) Oversight/Right of Access. Licensee shall have a right, upon at least
twenty-four (24) hours advance notice, to inspect during normal business hours
any facility comprising the System that utilizes the Leased Spectrum and to take
any action it deems reasonably necessary to fulfill its obligations under this
Lease or the Communications Laws. Lessee shall have the right to require that an
escort selected by Lessee accompany Licensee to any on-site visit to Lessee’s
facilities. Notwithstanding the foregoing, Licensee may access any System
facility upon such shorter advance notice as is possible under the circumstances
in the event the System’s operation causes objectionable interference to another
spectrum user, and, at the FCC’s request, the FCC shall have access to any
System facility at any time and from time to time in accordance with the FCC’s
access policies.

 

(c) Lease Extension. In the event that this Lease has not earlier terminated in
accordance with the provisions of Section 7 below prior to the 270th day of the
Term, Licensee and Lessee agree to extend this Lease by jointly executing a
lease amendment which is substantially in the form attached hereto as Exhibit 1.
Such amendment shall be executed by the Parties in sufficient time to allow the
Parties to prepare and file the spectrum manager lease notifications required by
47 C.F.R. § 1.9020(e)(1)(ii) at least 21 days before this Lease is due to
expire.

 

Section 6. Notifications; Applications.

 

(a) Lease Arrangement Notification. Licensee shall prepare and file with the FCC
all forms and related exhibits, certifications and other documents necessary to
satisfy the FCC’s requirements for “spectrum manager” lease notifications, as
set forth in 47 C.F.R. § 1.9020(e) (“FCC Lease Arrangement Notification”) in
accordance with the provisions of the Exchange Agreement. Each Party covenants
and agrees that it shall fully cooperate with the other, and do all things
reasonably necessary to timely submit the FCC Lease Arrangement Notification to
the FCC and shall promptly file or provide the other Party with all other
information which is required to be provided to the FCC in furtherance of the
transactions contemplated hereby. In the

 

6



--------------------------------------------------------------------------------

event that a lease extension is executed in accordance with Section 5(c),
Licensee shall prepare and file with the FCC an FCC Lease Arrangement
Notification at least twenty-one (21) days prior to the expiration of the
Renewal Term of this Lease.

 

(b) New Sites or Modified Sites. To the extent that any construction of, or
modification to, any part of the System by Lessee requires the Licensee to make
a prior filing with or notification to, or to obtain the approval of, the FCC,
another governmental authority or a non-governmental third party (including
without limitation any state historic preservation officer), then Lessee shall
not undertake any such construction or modification until, following reasonable
consultation with Lessee, Licensee has determined whether an application (a
“Facility Filing”) for any of the following is required: (i) frequency
coordination; (ii) submission of an Environmental Assessment under 47 C.F.R. §
1.1307; (iii) international or Interdepartment Radio Advisory Committee (“IRAC”)
coordination; (iv) radio quiet zone reporting; (v) notification to the Federal
Aviation Administration; (vi) construction or alteration of a microwave facility
under 47 C.F.R. Part 101; or (v) any waivers of the Communications Laws. If a
Facility Filing is necessary before construction of or modification to any part
of the System, Lessee shall timely prepare and provide to Licensee all necessary
application forms, exhibits, filing fees and other materials necessary for
Licensee to make such submission in its own name. Licensee shall make such
filings promptly and in any event not more than five (5) business days following
Licensee’s receipt from Lessee of such materials or such earlier day as required
under applicable law. No construction or modification to the System shall occur
unless any Facility Filings required to have been made prior to such
construction have been made and, if required, approved by such governmental
authority.

 

(c) Compliance Applications. Licensee shall be solely responsible for filing any
on-going compliance reports required by the FCC or any other governmental
authority as a result of its ownership of the Licenses and Lessee’s use of the
Leased Spectrum. If Lessee should believe that a compliance filing is required,
Lessee shall notify Licensee, and Licensee shall thereafter take all actions
required to timely file any report required to be filed by FCC rules, with any
reasonable cooperation from Lessee to Licensee as is reasonably necessary.

 

Section 7. Term; Termination; Renewal; Extension.

 

(a) The rights and obligations created under this Lease shall become effective
on the date (the “Effective Lease Date”) which is the later of (1) ten (10) days
following the filing of the FCC Lease Arrangement Notification, and (2) the date
of the First Closing (as defined in the Exchange Agreement). The rights and
obligations created under this Lease shall continue for an initial term of 180
days (the “Initial Term”), unless otherwise terminated in accordance with this
Lease. The term of this Lease shall be automatically extended for an additional
180-day period (the “Renewal Term”) if the Member Interest Purchase has not been
consummated by the end of the Initial Term. The Initial Term and Renewal Term,
if any, shall constitute the “Term” of this Lease.

 

(b) Termination. This Lease shall automatically terminate:

 

(i) upon consummation of the Member Interest Purchase;

 

7



--------------------------------------------------------------------------------

(ii) with respect to all or any part of the Leased Spectrum, upon the effective
date of any order of the FCC or any other governmental authority revoking,
canceling or terminating the License covering that Leased Spectrum, either by
reason of the non-renewal at the end of its initial license term or by operation
of law, provided, however, that the Parties shall cooperate in an effort to
cause the Term to be extended during the pendency of any appeal of any such
order, or during the FCC’s consideration of any application for renewal of
license;

 

(iii) upon the effective date of any order of the FCC or any other governmental
authority revoking, canceling, or terminating this Lease or either Party’s
rights hereunder, provided, however, that the Parties shall cooperate in an
effort to cause the Term to be extended during the pendency of any appeal of any
such order;

 

(iv) with respect to all or any part of the Leased Spectrum, if such Leased
Spectrum is lawfully reclaimed or taken by the FCC or any other governmental
authority; or

 

(v) upon the termination prior to the First Closing (for any reason) of the
Exchange Agreement.

 

(c) Limited Cross Default. This Lease may be terminated by Licensee in the event
the Virginia Lease is terminated pursuant to the provisions thereof for any
reason other than a material uncured breach by Licensee (in its role as lessee
under such agreement).

 

(d) Effect of Termination. Termination of this Lease for any reason shall not
relieve any Party of any liability which at the time of termination has already
accrued to such Party or which thereafter may accrue in respect of any law or
omission prior to such termination, including, but not limited to, the
indemnification obligations as set forth in Section 11, or the survival of any
right, duty or obligation of any Party which is expressly stated elsewhere in
this Lease to survive termination hereof; provided, however, if this Lease is
terminated in accordance with Section 7(b)(v) above, no party shall be liable to
any other party hereto for any damages, costs or expenses related to its default
or breach in any of its obligations, representations and warranties or for any
other reason under this Lease. Additionally, in the event of a termination of
this Lease, for any reason, Lessee agrees to cooperate in good faith with
Licensee and to take such actions as are reasonable and necessary to enable
Licensee to protect and preserve the Licenses.

 

(e) Renewal. Licensee shall make a timely application for renewal of any of the
Licenses that is due to expire during the Term. Licensee’s application for
renewal of any such License shall contain an express notification to the FCC
that the Term will extend into the renewal term of the License, it being
expressly understood that the Term shall automatically extend during the
pendency of the FCC’s consideration of the renewal application.

 

(f) Extension of Term. If any License is renewed pursuant to the preceding
section, the Term shall be automatically extended into the renewal term of the
License.

 

8



--------------------------------------------------------------------------------

Section 8. Financial Terms of Lease Arrangement.

 

(a) Lease Arrangement Consideration. The Parties are entering into this Lease,
and Licensee is making available the Spectrum Usage Rights hereunder, as part of
the set of transactions described in the Exchange Agreement. The consideration
for making available the Spectrum Usage Rights hereunder is subsumed in the
consideration set forth in those agreements; Lessee therefore shall not be
required to make any spectrum lease payments to Licensee hereunder.

 

(b) Regulatory Fees. Lessee shall be responsible for paying to Licensee (or
directly to the FCC if permitted) at least fifteen (15) days before they may be
due, all required FCC regulatory fees accruing by reason of Lessee’s operation
of the System on the Leased Spectrum, except for any such fees that may be
assessed directly on Lessee by reason of its operation of a CMRS System pursuant
to 47 C.F.R. § 1.1152, which fees Lessee shall pay directly to the FCC on or
before the date such fees are due and payable.

 

(c) Sales and Use Taxes. Lessee shall be responsible for billing, collecting,
reporting, and remitting, when such taxes are due and payable, any and all sales
or use taxes directly related to Lessee’s use of the Leased Spectrum and the
services provided thereon.

 

Section 9. Express Covenants and Agreements (FCC).

 

Notwithstanding anything contained herein to the contrary, the Parties agree
that the following FCC rule provisions shall apply:

 

(i) Lessee must comply at all times with applicable rules set forth in the
Communications Laws and any other applicable laws. In addition to Licensee’s
right to take certain remedial actions provided by 47 C.F.R. § 1.9010(b) (1)
(iii) (or any successor provision), this Lease may be revoked, cancelled, or
terminated by Licensee or by the FCC if Lessee fails to comply with the
applicable requirements;

 

(ii) If any of the Licenses is revoked, cancelled, terminated or otherwise
ceases to be in effect, Lessee shall have no continuing authority or right to
use the Leased Spectrum covered by that license unless otherwise authorized by
the FCC;

 

(iii) This Lease is not an assignment, sale or transfer of the Licenses
themselves;

 

(iv) This Lease shall not be assigned to any entity that is ineligible or
unqualified to enter into a spectrum leasing arrangement under the
Communications Laws; and

 

(v) Licensee shall not consent to an assignment of this Lease unless such
assignment complies with applicable Communications Laws.

 

Section 10. Representations, Warranties and Covenants.

 

EXCEPT AS MAY BE EXPRESSLY PROVIDED IN THE EXCHANGE AGREEMENT, NEITHER PARTY
MAKES TO THE OTHER ANY REPRESENTATION OR

 

9



--------------------------------------------------------------------------------

WARRANTY, EITHER EXPRESS OR IMPLIED, CONCERNING THE SUBJECT MATTER OF THIS
LEASE, INCLUDING, WITHOUT LIMITATION, WARRANTIES REGARDING THE LICENSES.

 

Section 11. Indemnification; Limitation of Liability.

 

(a) Indemnification by Lessee. Lessee shall indemnify and hold harmless Licensee
and its Affiliates, and their respective successors and assigns, and the
shareholders, directors, officers, employees and agents of any and all of the
foregoing (the “Licensee Indemnified Persons”), from and against any and all
losses incurred or suffered by any Licensee Indemnified Person arising out of,
in connection with or relating to (i) any breach of any of the representations
or warranties made by Lessee in this Lease, (ii) any failure by Lessee to
perform any of its covenants or agreements contained in this Lease, or (iii) any
claims by third parties arising out of, in connection with or relating to the
use of the Leased Spectrum, the exercise of the Spectrum Usage Rights, or the
operation of the System or any part thereof, including any Equipment utilized
therein, after the Effective Lease Date, except, with respect to clauses (i),
(ii) and (iii), to the extent such breach or failure, as applicable, was caused
by a breach of this Lease by Licensee. Licensee acknowledges and agrees that its
sole and exclusive remedy with respect to the claims for breach of
representations, warranties or agreements contained in this Lease shall be
pursuant to the indemnification provisions set forth in this Section 11.

 

(b) Indemnification by Licensee. Licensee shall indemnify and hold harmless
Lessee and its Affiliates, and their respective successors and assigns, and the
shareholders, directors, officers, employees and agents of any and all of the
foregoing (the “Lessee Indemnified Persons”), from and against any and all
losses incurred or suffered by any Lessee Indemnified Person arising out of, in
connection with or relating to (i) any breach of any of the representations or
warranties made by Licensee in this Lease, or (ii) any failure by Licensee to
perform any of its covenants or agreements contained in this Lease, except with
respect to clauses (i) and (ii), to the extent such breach or failure, as
applicable, was caused by a breach of this Lease by Lessee. Lessee acknowledges
and agrees that its sole and exclusive remedy with respect to the claims for
breach of representations, warranties or agreements contained in this Lease
shall be pursuant to the indemnification provisions set forth in this Section
11.

 

(c) Limitation of Liability. In no event shall any Party be liable for indirect,
special, consequential or punitive damages arising out of a breach of this
Lease, even if advised at the time of breach of the possibility of such damages,
except for losses arising out of any grossly negligent, willful or fraudulent
act or omission, or out of any breach of this Section 11 (Indemnification) or
Section 12(m) (Confidentiality).

 

Section 12. Miscellaneous.

 

(a) Document Inspection. Each Party shall retain a duly executed copy of this
Lease (including any amendments thereto) in its files, and shall provide the FCC
or any other governmental body with a photocopy of those portions of the Lease
to the extent requested by the FCC or such governmental body.

 

(b) Entire Agreement. This Lease and the Exchange Agreement collectively
represent the entire understanding and agreement of the Parties with respect to
the subject matter

 

10



--------------------------------------------------------------------------------

of this Lease. This Lease supersedes all prior representations, warranties,
covenants, understandings, agreements, written or oral, discussions, or
negotiations among the parties with respect to the subject matter hereof,
including without limitation that certain non-binding letter of intent by and
among Triton, AWS and Cingular dated July 7, 2004, and cannot be amended,
supplemented or changed, except by an agreement in writing that makes specific
reference to this Lease and that is signed by each of the parties hereto. Each
Party hereby represents, acknowledges and agrees that it has not relied on any
representation, warranty, covenant, understanding, agreement, written or oral,
discussion, or negotiation not expressly contained herein in entering into this
Lease or the Exchange Agreement. Each Party hereby represents, acknowledges and
agrees that this Lease and the Exchange Agreement are independent of, and not in
any way conditioned on, connected to, or to be construed with any other
agreement or arrangement, written or oral, between the Parties, except as may
otherwise be expressly set forth herein or therein.

 

(c) Construction and Interpretation. No Party will be deemed to be the draftsman
hereof. Accordingly, neither this Lease nor any uncertainty or ambiguity herein
will be conclusively construed or resolved against any Party hereto, whether
under any rule of construction or otherwise. This Lease has been reviewed,
negotiated and accepted by all Parties. All references to “Licensee” and
“Lessee” in this Lease apply on a market-specific basis to each of the Licensees
listed in Schedule 1 hereto. Each of the rights and obligations hereunder in any
market covered by a License are independent of those applicable in any other
market.

 

(d) Amendments and Waivers. No alteration, modification or change of this Lease
shall be valid except by an agreement in writing executed by the Parties hereto.
Except as otherwise expressly set forth herein, no failure or delay by any Party
hereto in exercising any right, power or privilege hereunder (and no course of
dealing between or among any of the Parties) shall operate as a waiver of any
such right, power or privilege. No waiver of any default on any one occasion
shall constitute a waiver of any subsequent or other default. No single or
partial exercise of any such right, power or privilege shall preclude the
further or full exercise thereof.

 

(e) Assignment/Sublease. Either Party may assign or transfer this Lease, or the
rights and obligations hereunder, to an entity that controls, is controlled by
or is under common control with the assigning or transferring Party, provided
that (a) the assignee or transferee agrees in writing to be bound by all of the
terms and conditions of the assigning or transferring Party, and (b) the
assigning or transferring Party gives written notice of the assignment or
transfer to the other Party to this Lease. Until such time as this Lease is
extended pursuant to Section 5(c), neither Party may assign or transfer this
Lease, or the rights and obligations hereunder, nor may Lessee sublease, to an
unaffiliated third party unless (w) the other Party consents to such assignment
in writing, (x) all requisite government approvals to the assignment or transfer
(including but not limited to the approval of the FCC if necessary) have been
received, and (y) the assignee or transferee agrees in writing to be bound by
all of the terms and conditions of the assigning or transferring Party, and (z)
the assigning or transferring Party gives written notice of the assignment or
transfer to the other Party to this Lease. From and after the date this Lease is
extended pursuant to Section 5(c), if applicable, neither Party may assign or
transfer this Lease, or the rights and obligations hereunder, nor may Lessee
sublease, to an unaffiliated third party unless (w) the other Party consents to
such assignment in writing, which consent shall not be unreasonably withheld,
(x) all requisite government approvals to the assignment or transfer

 

11



--------------------------------------------------------------------------------

(including but not limited to the approval of the FCC if necessary) have been
received, and (y) the assignee or transferee agrees in writing to be bound by
all of the terms and conditions of the assigning or transferring Party, and (z)
the assigning or transferring Party gives written notice of the assignment or
transfer to the other Party to this Lease. Subject to the foregoing, this Lease
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors, transferees and assigns. In the event of a valid
assignment or sublease, Licensee and the assignee/sublessee shall timely prepare
and file the appropriate FCC application or notification consistent with
applicable requirements of the Communications Laws, and any such assignment or
sublease shall not become effective until any required FCC consents have been
obtained or the applicable waiting periods, if any, have elapsed.
Notwithstanding anything to the contrary in this Lease, in no event shall
Licensee be deemed to have consented to an assignment or sublease: (i) not in
compliance with the Communications Laws and any other applicable laws; (ii) made
to a person or entity that is ineligible or unqualified to enter into a spectrum
leasing arrangement under the Communications Laws; or (iii) made to a person or
entity not in privity with Licensee. Any assignment or sublease shall be null
and void if it is in violation of any of the foregoing restrictions.

 

(f) Governing Law. THIS LEASE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT REGARD TO THE CHOICE
OF LAW PROVISIONS THEREOF). THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED WITHIN THE STATE OF
DELAWARE FOR ANY ACTION OR PROCEEDING IN RESPECT OF ANY CLAIM ARISING OUT OF OR
RELATED TO THIS LEASE OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND AGREE THAT
SUCH COURTS SHALL BE AN APPROPRIATE FORUM WITH RESPECT TO ANY SUCH ACTION OR
PROCEEDING. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE
OF INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE. EACH OF THE PARTIES
HERETO AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(g) Notices. All notices, demands and requests required or permitted to be given
under the provisions of this Lease shall be (i) in writing, (ii) sent by
facsimile (with receipt personally confirmed by telephone), delivered by
personal delivery, or sent by commercial delivery service or certified mail,
return receipt requested, (iii) deemed to have been given on the date telecopied
with receipt confirmed, the date of personal delivery, or the date set forth in
the records of the delivery service or on the return receipt, and (iv) addressed
as follows:

 

If to Licensee (and to Lessee prior to the First Closing):

 

AWS License Newco, LLC

c/o Cingular Wireless LLC

5565 Glenridge Connector

Atlanta, GA 30342

Attention: General Counsel

Telecopy: (404) 236-6145

Telephone: (404) 236-6000

 

12



--------------------------------------------------------------------------------

with a copy (which shall not alone constitute notice) to:

 

Cingular Wireless LLC

5565 Glenridge Connector

Atlanta, GA 30342

Attention: Vice President - Treasury

Telecopy: (404) 236-6205

Telephone: (404) 236-6200

 

with a copy (which shall not alone constitute notice) to:

 

Cingular Wireless LLC

5565 Glenridge Connector

Atlanta, GA 30342

Attention: Chief Counsel - Mergers & Acquisitions

Telecopy: (404) 236-5578

Telephone: (404) 236-5541

 

with a copy (which shall not alone constitute notice) to:

 

Wilkinson Barker Knauer, LLP

2300 N Street, NW, Suite 700

Washington, DC 20037

Attention: Jonathan V. Cohen

Telecopy: (202) 783-5851

Telephone: (202) 783-4141

 

If to Lessee (from and after the First Closing):

 

Triton PCS Holdings, Inc.

1100 Cassatt Road

Berwyn, PA 19312

Attention: Legal Department

Telecopy: (610) 722-4288

Telephone: (610) 722-4280

 

13



--------------------------------------------------------------------------------

with a copy (which shall not alone constitute notice) to:

 

Dow, Lohnes & Albertson, PLLC

1200 New Hampshire Avenue, NW

Washington, DC 20036

Attention: Leonard J. Baxt

Telecopy: (202) 776-2222

Telephone: (202) 776-2528

 

(h) Expenses. Except as otherwise expressly provided in this Lease or any other
agreement or instrument between the Parties or their affiliates, each Party
shall bear its respective expenses (including, but not limited to, all
compensation and expenses of counsel, financial advisors, consultants, actuaries
and independent accountants) incurred in connection with the drafting, execution
and performance of this Lease. All filing fees required to be paid to the FCC or
any other governmental authority in connection with the performance of this
Lease shall be borne by Lessee.

 

(i) Partial Invalidity. If any provision of this Lease or the application
thereof to any Person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Lease and the application of such provision to
other Persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law. Upon such determination that
any term or other provision is invalid or unenforceable, the Parties hereto
shall negotiate in good faith to modify this Lease so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the greatest extent
possible.

 

(j) Waiver of Jury Trial. Each Party waives its right to a jury trial in any
court action arising between the Parties, whether under or otherwise related to
this Lease, and whether made by claim, counterclaim, third-party claim or
otherwise.

 

(k) Counterparts. This Lease may be executed and delivered (including by
facsimile transmission) in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

(l) Headings. The headings of the articles and sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Lease.

 

(m) Confidentiality; No Public Announcement. No Party shall, without the
approval of the other, make any press release or other public announcement
concerning the transactions contemplated by this Lease or disclose the terms and
conditions of this Lease to any third party, except as and to the extent that
any such Party shall be so obligated by law or regulation, in which case the
other Party shall be advised and the Parties shall use their reasonable efforts
to cause a mutually agreeable release or announcement to be issued, provided,
that the foregoing shall not preclude communications or disclosures necessary to
implement or comply with the provisions of this Lease or to comply with
accounting or Securities and Exchange Commission disclosure obligations or
applicable FCC disclosure obligations.

 

14



--------------------------------------------------------------------------------

(n) Force Majeure. Neither Party shall be liable for any delay or failure in
performance of any part of this Lease where such failure or delay is caused by
force majeure, as defined under the law controlling this Lease, including,
without limitation, acts of nature, acts of civil or military authority,
government regulations, embargoes, epidemics, terrorist acts, war, riots,
insurrections, fires, explosions, earthquakes, nuclear accidents, floods, work
stoppages, cable cuts, power blackouts, volcanic action, other major
environmental disturbances, or unusually severe weather conditions. In such
event, the Party whose performance fails or is delayed shall, upon giving prompt
notice to the other Party, be excused from such performance on a day-to-day
basis to the extent of such interference (and the other Party shall likewise be
excused from performance of its obligations on a day-to-day basis to the extent
such Party’s obligations are related to the performance so interfered with). The
Party whose performance fails or is delayed shall use its commercially
reasonable efforts to avoid or remove the cause of nonperformance and both
Parties shall proceed to perform with dispatch once the causes of the failure or
the delay are removed or cease. Notwithstanding the preceding paragraph, no
delay or other failure to perform shall be excused pursuant to this section by
the acts or omissions of a Party’s subcontractors, materialmen, suppliers, or
other third persons providing products or services to such Party, unless such
acts or omissions are themselves the product of a force majeure condition, and
unless such delay or failure and the consequences thereof are beyond the
reasonable control and without the fault or negligence of the Party claiming
excusable delay or other failure to perform.

 

(o) Relationship. Nothing in this Lease shall be construed to render Licensee
and Lessee partners or joint venturers or to impose upon any of them any
liability as such. Additionally, nothing in this Lease shall be construed to
render Lessee (including any of its employees or contractors) an agent or
employee of Licensee, or render Licensee (including any of its employees or
contractors) an agent or employee of Lessee.

 

[Signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has duly executed this Spectrum
Manager Lease as of the date first written above.

 

AWS LICENSE NEWCO, LLC By:   New Cingular Wireless PCS, LLC, Its Member By  

/s/ Sean P. Foley

--------------------------------------------------------------------------------

Name:   Sean P. Foley Title:   Vice President, Treasurer and     Corporate
Development AWS NETWORK NEWCO, LLC By:   New Cingular Wireless PCS, LLC, Its
Member By  

/s/ Sean P. Foley

--------------------------------------------------------------------------------

Name:   Sean P. Foley Title:   Vice President, Treasurer and     Corporate
Development

 

16



--------------------------------------------------------------------------------

SCHEDULE 1

 

PCS Licenses

 

Call Sign


--------------------------------------------------------------------------------

  License Areas (BTA)


--------------------------------------------------------------------------------

  Block/
MHz


--------------------------------------------------------------------------------

 

Frequencies

(MHz)

--------------------------------------------------------------------------------

  Grant Date


--------------------------------------------------------------------------------

  Expiration
Date


--------------------------------------------------------------------------------

  Licensee


--------------------------------------------------------------------------------

  Lessee


--------------------------------------------------------------------------------

WPOJ825   San Juan, PR (488)   C/15   1895-1902.5/
1975-1982.5   06/30/1999   06/30/2009   AWS License
Newco, LLC   AWS Network
Newco, LLC WPOJ806   Mayaguez, PR (489)   C/15   1895-1902.5/
1975-1982.5   06/30/1999   06/30/2009   AWS License
Newco, LLC   AWS Network
Newco, LLC From
WPOK287   US Virgin Islands (491)   A/20   1850-1860/
1930-1940   04/07/1999   06/23/2005   AWS License
Newco, LLC   AWS Network
Newco, LLC From
KNLF212   Burlington, NC (062)
Charlotte, NC (074)
Greensboro, NC (174)
Raleigh, NC (368)   A/20   1850-1860/
1930-1940   06/23/1995   06/23/2005   AWS License
Newco, LLC   AWS Network
Newco, LLC KNLF986   San Juan, PR (488)   F/10   1890-1895/
1970-1975   04/28/1997   04/28/2007   AWS License
Newco, LLC   AWS Network
Newco, LLC KNLG202   Mayaguez, PR (489)   F/10   1890-1895/
1970-1975   04/28/1997   04/28/2007   AWS License
Newco, LLC   AWS Network
Newco, LLC KNLF249   US Virgin Islands (491)   A/7.5   1860-1863.75/
1940-1943.75   06/23/1995   06/23/2005   AWS License
Newco, LLC   AWS Network
Newco, LLC

 

Microwave Licenses

 

Call Sign


--------------------------------------------------------------------------------

  Grant Date


--------------------------------------------------------------------------------

  Expiration
Date


--------------------------------------------------------------------------------

  Licensee


--------------------------------------------------------------------------------

  Lessee


--------------------------------------------------------------------------------

WPOU284   6/23/1999   6/23/2009   AWS License Newco, LLC  
AWS Network Newco, LLC WPOU285   6/23/1999   6/23/2009   AWS License Newco, LLC
  AWS Network Newco, LLC WPOU287   6/23/1999   6/23/2009   AWS License Newco,
LLC   AWS Network Newco, LLC WPOU288   6/23/1999   6/23/2009   AWS License
Newco, LLC   AWS Network Newco, LLC WPOU291   6/23/1999   6/23/2009   AWS
License Newco, LLC   AWS Network Newco, LLC WPOU292   6/23/1999   6/23/2009  
AWS License Newco, LLC   AWS Network Newco, LLC WPOU293   6/23/1999   6/23/2009
  AWS License Newco, LLC   AWS Network Newco, LLC WPOU294   6/23/1999  
6/23/2009   AWS License Newco, LLC   AWS Network Newco, LLC WPOU296   6/23/1999
  6/23/2009   AWS License Newco, LLC   AWS Network Newco, LLC WPOU297  
6/23/1999   6/23/2009   AWS License Newco, LLC   AWS Network Newco, LLC WPOU300
  6/23/1999   6/23/2009   AWS License Newco, LLC   AWS Network Newco, LLC
WPOU301   6/23/1999   6/23/2009   AWS License Newco, LLC   AWS Network Newco,
LLC WPOU302   6/23/1999   6/23/2009   AWS License Newco, LLC   AWS Network
Newco, LLC WPOU303   6/23/1999   6/23/2009   AWS License Newco, LLC   AWS
Network Newco, LLC WPOU304   6/23/1999   6/23/2009   AWS License Newco, LLC  
AWS Network Newco, LLC WPOU305   6/23/1999   6/23/2009   AWS License Newco, LLC
  AWS Network Newco, LLC WPOU306   6/23/1999   6/23/2009   AWS License Newco,
LLC   AWS Network Newco, LLC WPOU307   6/23/1999   6/23/2009   AWS License
Newco, LLC   AWS Network Newco, LLC WPOU311   6/23/1999   6/23/2009   AWS
License Newco, LLC   AWS Network Newco, LLC WPOU312   6/23/1999   6/23/2009  
AWS License Newco, LLC   AWS Network Newco, LLC WPOU313   6/23/1999   6/23/2009
  AWS License Newco, LLC   AWS Network Newco, LLC WPOU314   6/23/1999  
6/23/2009   AWS License Newco, LLC   AWS Network Newco, LLC WPOU315   6/23/1999
  6/23/2009   AWS License Newco, LLC   AWS Network Newco, LLC WPOU316  
6/23/1999   6/23/2009   AWS License Newco, LLC   AWS Network Newco, LLC WPOU317
  6/23/1999   6/23/2009   AWS License Newco, LLC   AWS Network Newco, LLC
WPOU318   6/23/1999   6/23/2009   AWS License Newco, LLC   AWS Network Newco,
LLC WPOU320   6/23/1999   6/23/2009   AWS License Newco, LLC   AWS Network
Newco, LLC WPOU321   6/23/1999   6/23/2009   AWS License Newco, LLC   AWS
Network Newco, LLC WPOU323   6/23/1999   6/23/2009   AWS License Newco, LLC  
AWS Network Newco, LLC WPOU325   6/23/1999   6/23/2009   AWS License Newco, LLC
  AWS Network Newco, LLC WPOU326   6/23/1999   6/23/2009   AWS License Newco,
LLC   AWS Network Newco, LLC WPOU327   6/23/1999   6/23/2009   AWS License
Newco, LLC   AWS Network Newco, LLC WPOU328   6/23/1999   6/23/2009   AWS
License Newco, LLC   AWS Network Newco, LLC WPOU331   6/23/1999   6/23/2009  
AWS License Newco, LLC   AWS Network Newco, LLC WPOU332   6/23/1999   6/23/2009
  AWS License Newco, LLC   AWS Network Newco, LLC WPOU333   6/23/1999  
6/23/2009   AWS License Newco, LLC   AWS Network Newco, LLC

 

17



--------------------------------------------------------------------------------

Call Sign


--------------------------------------------------------------------------------

  Grant Date


--------------------------------------------------------------------------------

  Expiration
Date


--------------------------------------------------------------------------------

  Licensee


--------------------------------------------------------------------------------

  Lessee


--------------------------------------------------------------------------------

WPOU334   6/23/1999   6/23/2009   AWS License Newco, LLC  
AWS Network Newco, LLC WPOU335   6/23/1999   6/23/2009   AWS License Newco, LLC
  AWS Network Newco, LLC WPOU336   6/23/1999   6/23/2009   AWS License Newco,
LLC   AWS Network Newco, LLC WPOU337   6/23/1999   6/23/2009   AWS License
Newco, LLC   AWS Network Newco, LLC WPOU338   6/23/1999   6/23/2009   AWS
License Newco, LLC   AWS Network Newco, LLC WPOU340   6/23/1999   6/23/2009  
AWS License Newco, LLC   AWS Network Newco, LLC WPOU343   6/23/1999   6/23/2009
  AWS License Newco, LLC   AWS Network Newco, LLC WPOU344   6/23/1999  
6/23/2009   AWS License Newco, LLC   AWS Network Newco, LLC WPOU345   6/23/1999
  6/23/2009   AWS License Newco, LLC   AWS Network Newco, LLC WPOU346  
6/23/1999   6/23/2009   AWS License Newco, LLC   AWS Network Newco, LLC WPOU542
  6/23/1999   6/23/2009   AWS License Newco, LLC   AWS Network Newco, LLC
WPOU544   6/23/1999   6/23/2009   AWS License Newco, LLC   AWS Network Newco,
LLC WPQL826   5/30/2000   5/30/2010   AWS License Newco, LLC   AWS Network
Newco, LLC WPQL827   5/30/2000   5/30/2010   AWS License Newco, LLC   AWS
Network Newco, LLC WPQL828   5/30/2000   5/30/2010   AWS License Newco, LLC  
AWS Network Newco, LLC WPQL829   5/14/2003   5/14/2013   AWS License Newco, LLC
  AWS Network Newco, LLC WPQL830   5/30/2000   5/30/2010   AWS License Newco,
LLC   AWS Network Newco, LLC WPQL831   5/30/2000   5/30/2010   AWS License
Newco, LLC   AWS Network Newco, LLC WPQM208   5/30/2000   5/30/2010   AWS
License Newco, LLC   AWS Network Newco, LLC WPQM893   5/30/2000   5/30/2010  
AWS License Newco, LLC   AWS Network Newco, LLC WPQM902   5/30/2000   5/30/2010
  AWS License Newco, LLC   AWS Network Newco, LLC WPQN959   5/30/2000  
5/30/2010   AWS License Newco, LLC   AWS Network Newco, LLC WPQN960   7/10/2000
  7/10/2010   AWS License Newco, LLC   AWS Network Newco, LLC WPQQ676  
8/17/2000   8/17/2010   AWS License Newco, LLC   AWS Network Newco, LLC WPQQ695
  8/18/2000   8/18/2010   AWS License Newco, LLC   AWS Network Newco, LLC
WPQT345   10/3/2000   10/3/2010   AWS License Newco, LLC   AWS Network Newco,
LLC WPQT346   10/3/2000   10/3/2010   AWS License Newco, LLC   AWS Network
Newco, LLC WPQT352   10/3/2000   10/3/2010   AWS License Newco, LLC   AWS
Network Newco, LLC WPUU753   5/7/2002   5/7/2012   AWS License Newco, LLC   AWS
Network Newco, LLC WPUU754   5/7/2002   5/7/2012   AWS License Newco, LLC   AWS
Network Newco, LLC WPUU757   5/7/2002   5/7/2012   AWS License Newco, LLC   AWS
Network Newco, LLC WPUU758   5/7/2002   5/7/2012   AWS License Newco, LLC   AWS
Network Newco, LLC WPUU759   5/7/2002   5/7/2012   AWS License Newco, LLC   AWS
Network Newco, LLC WPUU760   5/7/2002   5/7/2012   AWS License Newco, LLC   AWS
Network Newco, LLC WPUU761   5/7/2002   5/7/2012   AWS License Newco, LLC   AWS
Network Newco, LLC WPUV592   5/10/2002   5/10/2012   AWS License Newco, LLC  
AWS Network Newco, LLC WPUV834   5/13/2002   5/13/2012   AWS License Newco, LLC
  AWS Network Newco, LLC WPVB543   6/12/2002   6/12/2012   AWS License Newco,
LLC   AWS Network Newco, LLC WPVS235   8/8/2002   8/8/2012   AWS License Newco,
LLC   AWS Network Newco, LLC WPWU630   1/23/2003   1/23/2013   AWS License
Newco, LLC   AWS Network Newco, LLC WPWU633   1/23/2003   1/23/2013   AWS
License Newco, LLC   AWS Network Newco, LLC WPWU636   1/23/2003   1/23/2013  
AWS License Newco, LLC   AWS Network Newco, LLC WPWU637   7/15/2003   1/23/2013
  AWS License Newco, LLC   AWS Network Newco, LLC WPWU658   1/23/2003  
1/23/2013   AWS License Newco, LLC   AWS Network Newco, LLC WPXD345   3/10/2003
  3/10/2013   AWS License Newco, LLC   AWS Network Newco, LLC WPXD372  
3/10/2003   3/10/2013   AWS License Newco, LLC   AWS Network Newco, LLC WPXD373
  3/10/2003   3/10/2013   AWS License Newco, LLC   AWS Network Newco, LLC
WPXD377   3/10/2003   3/10/2013   AWS License Newco, LLC   AWS Network Newco,
LLC WPXD397   3/10/2003   3/10/2013   AWS License Newco, LLC   AWS Network
Newco, LLC WPXD398   3/10/2003   3/10/2013   AWS License Newco, LLC   AWS
Network Newco, LLC WPXD401   3/10/2003   3/10/2013   AWS License Newco, LLC  
AWS Network Newco, LLC WPXD405   3/10/2003   3/10/2013   AWS License Newco, LLC
  AWS Network Newco, LLC WPXD406   3/10/2003   3/10/2013   AWS License Newco,
LLC   AWS Network Newco, LLC WPXD980   3/14/2003   3/14/2013   AWS License
Newco, LLC   AWS Network Newco, LLC WPXD981   3/14/2003   3/14/2013   AWS
License Newco, LLC   AWS Network Newco, LLC WPXD982   3/14/2003   3/14/2013  
AWS License Newco, LLC   AWS Network Newco, LLC WPXE208   3/14/2003   3/14/2013
  AWS License Newco, LLC   AWS Network Newco, LLC WPXG668   4/1/2003   4/1/2013
  AWS License Newco, LLC   AWS Network Newco, LLC WPXH551   4/7/2003   4/7/2013
  AWS License Newco, LLC   AWS Network Newco, LLC WPXP344   5/14/2003  
5/14/2013   AWS License Newco, LLC   AWS Network Newco, LLC WPXP589   5/15/2003
  5/15/2013   AWS License Newco, LLC   AWS Network Newco, LLC WPXP590  
5/15/2003   5/15/2013   AWS License Newco, LLC   AWS Network Newco, LLC WPYT752
  10/24/2003   10/24/2013   AWS License Newco, LLC   AWS Network Newco, LLC
WQAG775   5/27/2004   5/27/2014   AWS License Newco, LLC   AWS Network Newco,
LLC

 

18



--------------------------------------------------------------------------------

EXHIBIT 1

 

FORM OF AMENDMENT #     TO

SPECTRUM MANAGER LEASE

 

THIS AMENDMENT #     TO SPECTRUM MANAGER LEASE (“Amendment”), is executed as of
             (the “Execution Date”), by and between                     
(“Licensee”) and                      (“Lessee”) (collectively the “Parties”, or
each, individually, a “Party”). Capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Lease (as defined below).

 

WHEREAS, on     , the Parties entered into that certain Spectrum Manager Lease
(the “Lease”) pursuant to which Licensee agreed to lease Lessee rights to use
the Leased Spectrum under a spectrum manager leasing arrangement within the
meaning of 47 C.F.R. § 1.9020;

 

WHEREAS, pursuant to Section 5(c) of the Lease, the Parties agreed to extend the
Lease within the meaning of 47 C.F.R. § 1.9020;

 

WHEREAS, the Parties desire to execute this Amendment to (i) establish the terms
under which the Parties will continue to lease the Leased Spectrum on a
long-term basis and (ii) to modify any terms of the Lease which must be amended
to extend the Lease in compliance with Communications Laws.

 

NOW, THEREFORE, in consideration of ten (10) dollars, the foregoing and of the
mutual covenants and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be bound legally, agree as follows:

 

1. The Parties hereby modify the terms of the Lease to reflect the following
terms. Any provision not addressed herein shall remain unchanged in the Lease
and such terms (including governing law, jurisdiction, document inspection,
etc.) are incorporated by reference herein.

 

2. For purposes of this Amendment, the Lease as amended to reflect the changes
incorporated by this Amendment shall be referred to as the “Revised Lease.” As
to the Lease, the term “Revised Lease” used herein shall be synonymous with the
term “Lease” as defined therein.

 

3. Section 5(c) of the Lease is hereby deleted in its entirety.

 

4. Section 6(a) of the Lease is deleted in its entirety and the following text
is added in its place:

 

Lease Arrangement Extension Notification. Within fourteen (14) days of execution
of this Amendment and at least at least twenty-one (21) days prior to the
expiration of the Renewal Term of the Lease, Licensee shall prepare and file
with the FCC all forms and related exhibits, certifications and other documents
necessary to satisfy the FCC’s requirements for “spectrum manager” lease
notifications, as set forth in 47 C.F.R. § 1.9020(g)(2) (“FCC Lease Arrangement
Extension Notification”). Each Party covenants and agrees that it shall fully
cooperate with the other, and do all things reasonably necessary to timely
submit the FCC Lease Arrangement Extension Notification to the FCC

 

19



--------------------------------------------------------------------------------

and shall promptly file or provide the other Party with all other information
which is required to be provided to the FCC in furtherance of the transactions
contemplated hereby.

 

5. Section 7(a) of the Lease is deleted in its entirety and the following text
is added in its place:

 

The rights and obligations created under the Revised Lease shall become
effective on the date which is twenty-one (21) days following the filing of the
FCC Lease Arrangement Extension Notification. Unless otherwise earlier
terminated in accordance with the terms of the Revised Lease, the term of the
Revised Lease shall (as to the Leased Spectrum associated with any License)
continue in effect until the expiration date for such License; provided,
however, if the License is timely renewed in accordance with applicable FCC
requirements and Sections 7(e)-(f) of the Revised Lease, the Revised Lease shall
automatically renew with respect to such License for successive lease terms
until the ninety-ninth (99) anniversary of the Effective Lease Date (the
“Term”).

 

6. Counterparts. This Amendment may be executed and delivered (including by
facsimile transmission) in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

[Signature page follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has duly executed this Amendment
as of the date first written above.

 

[Lessor]

By

 

 

--------------------------------------------------------------------------------

Name:     Title:     [Lessee]

By

 

 

--------------------------------------------------------------------------------

Name:    

 

21